DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Applicant’s election without traverse of Claims 19-20 in the reply filed on 08/22/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kerrigan et al (US 2016/0264426A1) referred to herein as 'Kerrigan'.
	Regarding Claim 19, Kerrigan discloses a method for making halosilanes (title); further, Kerrigan discloses an embodiment in which the primary halosilane produced is diiodosilane (SiH2I2; Examples 1 and 2). This reads on Claim 1, in which a precursor composition comprising a compound of the formula SiH2I2 is disclosed. Further, Kerrigan discloses that the purified inorganic silane preferably comprises between the detection limit and 100 ppbw of metal contaminants (e.g., at least Al, Ca, Cr, Cu, Fe, Mg, Ni, K, Na, Ti, Zn, etc.) ([0191]).This corresponds to any value less than 0.1 ppm, which reads on Claim 1, in which a precursor composition having less than 1 ppm of antimony, silver, or copper impurities and less than about 1 ppm of sodium or lithium impurities is disclosed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrigan et al (US 2016/0264426A1) referred to herein as 'Kerrigan'.
Regarding Claim 20, Kerrigan discloses the diiodosilane production as discussed above. Further, Kerrigan discloses metal impurities such as Al to be between the detection limit and 100 ppbw; while Kerrigan does not disclose the numerical detection limit of the instruments used, given that the upper limit of this range already corresponds to 1/10,000,000 of the total sample, one of ordinary skill in the art would reasonably expect the value of the detection limit to be very small, and likely near zero. Additionally, Kerrigan discloses high purity of halosilane to be an object of the invention, disclosing that the purified inorganic silane has a purity ranging preferably from approximately 99% mol/mol to approximately 100% mol/mol. ([0191]). Kerrigan further discloses several methods for the further purification of such an inorganic silane, including y distillation, sublimation, or recrystallization, and goes on to describe the ideal operating conditions for all of these purification methods (ibid). Given the disclosure on the importance of purity, and given the disclosure of methods to further purify the inorganic silane product, one of ordinary skill in the art would find it obvious to further purify the inorganic silane according to the disclosed methods until a value of aluminum impurities appropriate for application were achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738    

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        9/8/2022